ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Hale, 2012 IL App (1st) 103537




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    JAMES HALE, Defendant-Appellee.


District & No.             First District, Second Division
                           Docket No. 1-10-3537


Filed                      September 18, 2012


Held                       The denial of the State’s motion to introduce evidence of other crimes in
(Note: This syllabus       a prosecution arising from a murder was reversed, since the probative
constitutes no part of     value of the evidence at issue substantially outweighed its prejudicial
the opinion of the court   effect.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 07-CR-24440; the
Review                     Hon. Douglas J. Simpson, Judge, presiding.



Judgment                   Reversed and remanded with directions.
Counsel on                 Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
Appeal                     Veronica Calderon Malavia, and Douglas P. Harvath, Assistant State’s
                           Attorneys, of counsel), for the People.

                           Law Office of Tony Thedford, of Chicago (Tony Thedford, of counsel),
                           for appellee.



Panel                      PRESIDING JUSTICE QUINN delivered the judgment of the court, with
                           opinion.
                           Justice Connors concurred in the judgment and opinion.
                           Justice Cunningham dissented, with opinion.



                                             OPINION

¶1          On November 20, 2007, defendant James Hale, along with codefendant Randy Rice, was
        charged with first-degree murder, aggravated discharge of a firearm, and mob action under
        indictment number 07 CR 24440. These charges were based on the shooting death of
        Shantiel Clark. In a separate matter, Hale and Rice were also charged with attempted first-
        degree murder, aggravated battery with a firearm, and aggravated discharge of a firearm
        under indictment number 07 CR 24439. These charges were based on the shooting of Erzka
        Scott. This appeal arises from a June 21, 2010 order entered by the circuit court of Cook
        County that denied the State’s motion in limine to introduce proof of other crimes during the
        course of Hale’s trial for the shooting death of Shantiel, and an October 22, 2010 order
        denying the State’s motion to reconsider. On appeal, the State argues that: (1) the trial court
        applied the incorrect legal tests in making its rulings on the State’s motion in limine and
        motion for reconsideration; and (2) the trial court erred in denying its motion in limine and
        motion for reconsideration because the evidence in question was admissible under the
        continuing-narrative exception and as other-crimes evidence. For the following reasons, we
        reverse the judgment of the circuit court of Cook County.

¶2                                        BACKGROUND
¶3          On November 11, 2005, at 10:23 p.m., Erzka was standing outside her home at 3747 W.
        135th Place in Robbins, Illinois. She heard three or four gunshots coming from the direction
        of 3817 W. 139th Street and felt something strike her in the head. Erzka then fell to the
        ground and was taken to the hospital. She was unable to identify the shooter and the case
        went unsolved as the police developed no leads.
¶4          On that same night, at 10:30 p.m., William Jackson was driving his car southbound on

                                                 -2-
     Pulaski Road at approximately 152nd Street, less than 15 blocks from 3817 W. 139th Street,
     with Michael Smith in the front passenger seat and Shantiel in the backseat. Shantiel was
     seven months pregnant at the time. Another car, driven by Tony Garret and containing
     multiple passengers, pulled along side William’s car. Tony and at least three of his
     passengers fired bullets into William’s car, striking Shantiel several times. William then
     pulled into a nearby gas station and Shantiel died on the floor of the gas station. William and
     Michael survived the shooting and were able to positively identify Tony as one of the
     shooters; however, they could not identify any of the other shooters.
¶5        While Tony’s case was pending, an informant, Keonte McDowell, came forward and
     provided more details about Shantiel’s shooting. Keonte identified Hale and Rice as the other
     shooters. Based on this information, the police arrested Hale and Rice and each gave a
     detailed confession. Hale stated that prior to the night of the shooting, an individual named
     “Mario” had kidnapped, robbed, and pistol-whipped Tony. On the night of the shooting,
     Tony gathered Hale and Rice to go looking for Mario in retaliation. Hale stated that they
     were driving around in Tony’s car armed with guns so they could shoot Mario when they
     found him. As Hale and his companions approached 3817 W. 139th Street, they thought they
     saw Mario and got out of the car. After they got out of the car, a group of unidentified people
     began firing bullets at Hale and his companions. Hale stated that he fired back at the group
     in self-defense, and he believed that a girl had been shot during the exchange. Hale and his
     companions then got back into Tony’s car and continued looking for Mario. As they were
     driving southbound on Pulaski Road, they spotted William’s car, which they thought
     contained Mario. Hale stated that several people from Tony’s car began to shoot at William’s
     car, but his gun jammed. Hale stated that after the shooting, Tony drove away.
¶6        On November 20, 2007, Hale and Rice were charged with first-degree murder,
     aggravated discharge of a firearm, and mob action in connection with Shantiel’s death. Also
     in November 2007, Hale and Rice were charged with attempted first-degree murder,
     aggravated discharge of a firearm, and aggravated battery with a firearm in connection with
     the shooting of Erzka. On December 17, 2009, the State filed a motion in limine in Hale’s
     trial for the murder of Shantiel to introduce evidence regarding Erzka’s shooting. On June
     21, 2010, the trial court held a hearing on the State’s motion. The State argued that Hale’s
     participation in Erzka’s shooting was part of the continuing narrative of the events that led
     to Shantiel’s death. The State also argued that Hale’s participation in Erzka’s shooting
     supports its theory that Hale is guilty of murder because it establishes: (1) Hale’s identity;
     (2) motive; (3) intent; (4) absence of an innocent frame of mind; (5) lack of self-defense; (6)
     dislike toward the intended victim; (7) accountability; (8) state of mind; (9) proximity to
     Shantiel’s death; (10) circumstances of the murder; (11) corroboration of Hale’s confession;
     and (12) the integrity of Hale’s confession. In response, Hale argued that Erzka’s shooting
     and Shantiel’s shooting were two separate and unrelated incidents, and that the State was
     only trying to admit evidence of Erzka’s shooting to show Hale’s propensity to commit
     crimes. The trial court denied the State’s motion in limine. The trial court held that Erzka’s
     shooting was not part of the continuing narrative of Shantiel’s shooting. The trial court also
     found that the evidence regarding Erzka’s shooting constituted other-crimes evidence and
     held that it would not be admitted because it was more prejudicial than probative. The trial

                                              -3-
       court noted that if the defense opened the door by attacking the integrity of Hale’s confession
       in any way, it would reconsider its ruling.
¶7         On July 1, 2010, the State filed a motion to reconsider the trial court’s order denying its
       motion in limine. On October 22, 2010, the trial court held a hearing on the State’s motion
       to reconsider. In addition to the many arguments presented in the State’s motion in limine,
       the State argued that Erzka’s shooting was part of the continuing narrative of Shantiel’s
       shooting because the jury would not be able to understand the circumstances of Shantiel’s
       shooting without the full story of what took place that night. The State also argued that
       evidence of Erzka’s shooting established Hale’s accountability for his co-offenders because
       it shows that they were all acting with a common purpose and common design as a team
       throughout the entire night. Finally, the State argued that evidence of Erzka’s shooting
       established the reliability of Hale’s confession because the police were previously unaware
       of Erzka’s shooting and, thus, could not coerce Hale to provide those details. In response,
       Hale argued that because Erzka’s shooting and Shantiel’s shooting were separate and distinct
       events, Hale’s accountability for Shantiel’s death must be proved without evidence of the
       earlier shooting. The trial court denied the State’s motion for reconsideration. The trial court
       again held that Erzka’s shooting was not part of the continuing narrative of Shantiel’s
       shooting because they were separate and distinct events. The trial court held that to admit
       evidence of Erzka’s shooting as other-crimes evidence would be too prejudicial because it
       would present the picture of a crime spree to the jury where the only connection between the
       incidents was the search for Mario. The trial court also held that Hale’s accountability to his
       co-offenders for Shantiel’s death needs to be based only on the evidence regarding Shantiel’s
       shooting.
¶8         On November 16, 2010, the State filed a certificate of substantial impairment and a
       notice of appeal, pursuant to Illinois Supreme Court Rule 604(a)(1) (eff. July 1, 2006).

¶9                                            ANALYSIS
¶ 10        In this case, the State is challenging the trial court’s denial of both its motion in limine
       to introduce proof of other crimes and its motion for reconsideration. We note that the parties
       disagree as to the standard of review that this court should apply. The State concedes that
       evidentiary rulings are ordinarily reviewed for an abuse of discretion. People v. Caffey, 205
       Ill. 2d 52, 89 (2001). A trial court has abused its discretion only when its ruling is arbitrary,
       fanciful, unreasonable, or where no reasonable person would adopt the view of the trial court.
       Id. However, the State points out that appellate courts review evidentiary rulings de novo
       where “a trial court’s exercise of discretion has been frustrated by an erroneous rule of law.”
       (Internal quotations marks omitted.) Id. The State claims that although the trial court largely
       applied the correct legal tests regarding the admissibility of other-crimes evidence, it failed
       to do so with respect to the issues of accountability and necessity of the evidence at trial.
       Therefore, the State asks this court to review the trial court’s rulings de novo.
¶ 11        The State argues that the trial court misinterpreted the standard of admissibility of other-
       crimes evidence for the purpose of accountability because in its ruling denying the State’s
       motion for reconsideration, the trial court stated:


                                                 -4-
                “I agree with the defense in terms of accountability, that the accountability needs to
           rise or fall in the State’s view in the incident that happened on *** Pulaski. The fact that
           they acted in concert in another incident is just too prejudicial to allow it in to establish
           accountability. If that’s the case, then the State would ask and courts would allow prior
           incidents of four or five different gang members in to show that they were accountable
           for each other’s action on a crime that occurred perhaps weeks later.
                I think again that would be stretching the other crimes evidence for the purposes of
           accountability.”
       The State interpreted the trial court’s statement as ruling that other-crimes evidence is never
       admissible for the purpose of accountability. The State points out that it has long been held
       in Illinois that evidence of other crimes is admissible where it tends to prove a common
       design, scheme, or plan of the defendant. People v. Rose, 198 Ill. App. 3d 1, 6 (1990). Thus,
       the State argues that evidence of Erzka’s shooting should be admissible to establish Hale’s
       accountability for his co-offenders’ actions in Shantiel’s shooting. The State also claims that
       the trial court’s “slippery slope basis” was inappropriate because the State never sought to
       introduce any other prior incidents, and it makes no sense to deny the admission of otherwise
       admissible evidence on the basis that it would be too prejudicial if additional hypothetical
       evidence were allowed.
¶ 12       Upon full review of the record, it is clear that the trial court viewed Erzka’s shooting and
       Shantiel’s shooting as two separate and distinct events. The court reasoned that in this case,
       evidence of Erzka’s shooting was too prejudicial to be presented to a jury for the purpose of
       establishing Hale’s accountability for the actions of his co-offenders in Shantiel’s shooting.
       The record does not support the State’s contention that the trial court implied that other-
       crimes evidence can never be admitted to establish accountability. On the contrary, the court
       was simply making a ruling that was unique to the facts of this case.
¶ 13       Additionally, the State argues that the trial court misinterpreted the standard of
       admissibility for other-crimes evidence when it stated “I don’t believe the State needs to
       bring this in as a part of the continuing narrative.” The State claims that the trial court should
       not base its ruling on the amount of evidence it believes the State needs to successfully
       prosecute a case; rather, it should make its ruling based on whether the evidence is
       admissible as a matter of law. “Although the State possibly could have proved its case
       without this evidence, there is no rule that requires the State to present a watered-down
       version of events simply because otherwise highly probative evidence is unflattering to
       defendant.” People v. Rutledge, 409 Ill. App. 3d 22, 26 (2011). Finally, we note that in
       People v. Ingram, 316 Ill. App. 3d 319, 324 (2000), the court applied a de novo standard of
       review to a circuit court ruling granting a motion to suppress where only police witnesses
       testified, and the defendant did not. We need not agree with the State’s argument that the trial
       court ruling was based on an erroneous rule of law, as we find that the trial court abused his
       discretion.
¶ 14       We review the remainder of the trial court’s rulings using the abuse of discretion
       standard. The State argues that the trial court erred in ruling that evidence of Erzka’s
       shooting was not part of the continuing narrative of Shantiel’s shooting. Evidence of other


                                                  -5-
       crimes is admissible if it is “part of the continuing narrative of the event giving rise to the
       offense [citation], is intertwined with the event charged [citation], or explains an aspect of
       the crime charged that would otherwise be implausible [citation].” People v. Outlaw, 388 Ill.
       App. 3d 1072, 1086-87 (2009). Evidence of other crimes may be admissible where it “set[s]
       the stage” for the charged offense and explains circumstances about the charged offense that
       might appear improbable. People v. McFarland, 259 Ill. App. 3d 479, 481 (1994).
¶ 15        The State argues that Erzka’s shooting is inextricably intertwined with Shantiel’s
       shooting. Thus, evidence of Erzka’s shooting should be admitted. The State claims that
       without evidence of Erzka’s shooting, the trier of fact will lack a fair understanding of what
       led to Shantiel’s shooting and will be deprived of crucial evidence that would affect its
       verdict. The State also claims that it will be unable to explain the circumstances of why Hale
       and the other shooters were driving around and looking for Mario without introducing
       evidence of Erzka’s shooting. In support of its argument, the State argues that there are cases
       with factual similarities to the instant case in which this court held that evidence of other
       crimes was admissible under the continuing-narrative exception. See People v. Johnson, 368
       Ill. App. 3d 1146 (2006) (evidence of defendant conducting multiple drive-by shootings
       earlier in the night was admissible as part of the continuing narrative of defendant’s shooting
       of an innocent couple in the apartment below defendant’s intended target); People v. Lewis,
       243 Ill. App. 3d 618 (1993) (evidence that defendants assaulted their enemy and shot his car
       windows earlier in the night was admissible because it was intertwined with and led to
       defendants’ murder of a bystander in a group where the defendants mistakenly believed their
       enemy was present); People v. Slater, 393 Ill. App. 3d 977 (2009) (evidence that defendant
       committed domestic battery against his girlfriend right before defendant killed a stranger was
       admissible under the continuing-narrative exception to explain defendant’s hostile reaction
       to the stranger); People v. Hale, 326 Ill. App. 3d 455 (2001) (evidence of defendants’ earlier
       killing spree in Indiana was admissible to explain that defendants killed victims in Illinois
       so that there would be no witnesses of their attempted escape).
¶ 16        Both parties cite People v. Adkins, 239 Ill. 2d 1 (2010), as supporting their position. In
       Adkins, the defendant was charged with committing a murder during the course of a burglary.
       The State presented evidence that the defendant had burglarized an apartment owned by a
       person named Callahan prior to burglarizing the murder victim’s apartment. Callahan lived
       in the same building as the murder victim and his apartment was burglarized the same day
       as the murder victim’s apartment. Id. at 22. The supreme court held that the evidence
       regarding the burglary of Callahan’s apartment was properly admitted in the murder case
       “because it was part of the continuing narrative of the charged murder.” Id. at 33.
¶ 17        Defendant cites Adkins for its holding that “other-crimes evidence may not be admitted
       under the continuing narrative exception, even when the crimes occur in close proximity, if
       the crimes are distinct and ‘undertaken for different reasons at a different place at a separate
       time.’ People v. Lindgren, 79 Ill. 2d 129, 139-40 (1980).” Adkins, 239 Ill. 2d at 33.
¶ 18        In Lindgren, the defendant told his girlfriend that he murdered her grandfather after he
       refused to tell the defendant where he kept his money. The defendant forced his girlfriend
       to go with him to the scene of that murder. The defendant then forced her to go with him to
       his ex-wife’s house. He set that house on fire, claiming he was angry with his ex-wife for not

                                                 -6-
       being at home. The trial court permitted the State to use the evidence relating to the arson in
       its murder case against the defendant. The appellate court reversed based on this ground and
       remanded for a new trial. People v. Lindgren, 68 Ill. App. 3d 141 (1979). In affirming the
       reversal, the supreme court held that “the arson evidence is not admissible as part of a
       continuing narrative of crime. This was a distinct crime undertaken for different reasons at
       a different place at a separate time.” Lindgren, 79 Ill. 2d at 139-40. The facts of the instant
       case, where the earlier shooting is offered to prove the on-going motive of defendant and his
       partners–to locate and shoot Mario–makes Adkins applicable and Lindgren inapposite.
¶ 19        Although the appellate court cases referenced by the State do contain factual similarities
       to the instant case, defendant argues that unlike the cases referenced by the State, Hale’s role
       in the earlier shooting was markedly different from his role in the charged offense. Hale’s
       confession, as described by the parties,1 stated that on November 11, 2005, Hale, Rice, Tony
       and others were driving around looking for Mario so they could shoot him. Once they
       approached 3817 W. 139th Street, they thought they saw Mario and got out of Tony’s car.
       A short time later, a group of unidentified people began shooting at Hale and his
       companions. Hale stated that he fired back at the group in self-defense and believed a girl got
       shot as a result of the exchange. The State alleges that the result of this exchange was the
       shooting of Erzka. Defendant argues that, unlike the defendants in the cases cited by the
       State, Hale and his companions were not the aggressors in Erzka’s shooting. Hale and his
       companions were returning fire in self-defense after being shot at. They did not initiate the
       gunfire. Although Hale and his companions were looking to shoot Mario in both instances,
       defendant argues that the purpose of Hale’s participation in Erzka’s shooting was completely
       different from the purpose of his participation in Shantiel’s shooting. Thus, the two events
       were separate and distinct.
¶ 20        The trial court agreed with this reasoning. The trial court held that the two shootings were
       separate incidents and that Erzka’s shooting did not fall within the continuing-narrative
       exception. The trial court reasoned that the shooting of Erzka was not related to Mario or the
       dispute between Hale’s group and Mario in any way.
¶ 21        We disagree with the reasoning of the trial court. According to defendant’s statement, he
       and his companions exited their car on 139th Street in order to shoot Mario. Defendant
       claimed that shots were fired in his direction and he and his group responded by shooting
       back, apparently hitting Erzka in the head. The fact that this shooting was allegedly in
       response to being shot at by unknown persons does not change defendant’s admitted intent
       in his actions of locating and shooting Mario.
¶ 22        Quite recently, this division of the First District addressed whether the circumstances of
       a prior shooting incident were properly admitted into evidence in a subsequent shooting, in
       People v. Donegan, 2012 IL App (1st) 102325 (June 26, 2012). Donegan initially shot at a
       man named Robinson because Robinson was a Four Corner Hustler who had ridden on a
       motor scooter into Donegan’s gang’s territory. Donegan was then hit by a car driven by other


               1
                 A transcript of Hale’s actual confession is not included in the record on appeal; however,
       in their briefs, the parties provide nearly identical descriptions of the contents of Hale’s confession.

                                                     -7-
       Four Corner Hustlers. Two days later, Donegan participated in a drive-by shooting at a group
       of people that included members of the rival gang, killing a man named Moseley. Id. ¶ 77.
¶ 23        On appeal, Donegan asserted that it was illogical and untenable to argue that his motive
       for shooting Moseley was that he had previously shot at Robinson. We rejected this
       argument, holding “[w]hile it is true that defendant was seeking revenge for being hit by a
       car driven by Gangster Disciples, that incident was of a piece with the Robinson shooting and
       the ongoing war between the two gangs. The incident as a whole was relevant to establish
       defendant’s motive for doing a drive-by shooting in a Gangster Disciple neighborhood,
       which resulted in Moseley’s death.” Id. ¶ 73. In Donegan, the two shootings took place two
       days apart. In the present case, the shootings of the two young women victims were seven
       minutes apart. The holdings in Donegan, Adkins, Johnson, Lewis, Slater, and Hale all
       support admitting the shooting of Erzka into evidence as part of the continuing narrative of
       defendant’s shooting of Shantiel, and the trial court abused its discretion when it found that
       the two shootings were separate and distinct.
¶ 24        Next, the State argues that evidence of Erzka’s shooting should be admissible as other-
       crimes evidence even outside the continuing-narrative exception, specifically to prove
       motive, criminal intent, absence of mistake, identity, common design, scheme or plan,
       accountability, and modus operandi. “[E]vidence of other crimes is admissible if it is
       relevant for any purpose other than to show the defendant’s propensity to commit crimes.”
       People v. Wilson, 214 Ill. 2d 127, 135 (2005). These purposes include motive, criminal
       intent, identity, modus operandi, or absence of mistake. Id. at 135-36. For an exhaustive
       recital of the purposes for which other-crimes evidence may be admissible, see Michael H.
       Graham, Cleary and Graham’s Handbook of Illinois Evidence § 404.5 (9th ed. 2009).
       Evidence may also be admissible to establish the accuracy and reliability of a defendant’s
       confession. People v. Cruz, 162 Ill. 2d 314, 352, 643 N.E.2d 636, 654 (1994). However,
       evidence of other crimes is only admissible if its probative value outweighs the risk of unfair
       prejudice. People v. Boand, 362 Ill. App. 3d 106, 125 (2005). Even if other-crimes evidence
       is relevant, it must not become the focal point of the trial. Id. “The trial court should prevent
       a ‘mini-trial’ of a collateral offense.” Id. (citing People v. Nunley, 271 Ill. App. 3d 427, 432
       (1995)). The determination of whether evidence of other crimes is relevant to a material issue
       and whether its probative value outweighs its prejudicial effect is in the sound discretion of
       the trial court. Boand, 362 Ill. App. 3d at 125.
¶ 25        The trial court denied the admission of the shooting of Erzka to prove criminal intent and
       the absence of an innocent frame of mind as it did not see a connection between the
       shootings. Our holding that the shootings were intertwined and were not separate and distinct
       supports a similar holding that the shooting of Erzka is admissible to prove defendant’s
       criminal intent and absence of an innocent frame of mind in the shooting of Shantiel. See
       Johnson, 368 Ill. App. 3d at 1156-57.
¶ 26        In ruling on the issue of accountability, the trial court stated that defendant’s
       accountability needed to rise or fall based only on the shooting of Shantiel. This holding is
       directly contrary to well-settled law. Evidence of other crimes is admissible to establish a
       defendant’s accountability. Johnson, 368 Ill. App. 3d at 1156-57. Further, “[t]o prove that
       the defendant possessed the intent to promote or facilitate the crime, the State may present

                                                 -8-
       evidence which establishes beyond a reasonable doubt that (1) the defendant shared the
       criminal intent of the principal or (2) there was a common criminal design.” People v.
       Williams, 193 Ill. 2d 306, 338 (2000). “Proof of the common purpose or design *** may be
       drawn from the circumstances surrounding the commission of an act by a group.” In re W.C.,
       167 Ill. 2d 307, 338 (1995). The shooting of Erzka is admissible to show defendant’s
       participation in a common scheme or design and his accountability for his partners’ actions
       in the shooting of Shantiel.
¶ 27       The trial court also did not believe that the earlier shooting would help to corroborate
       defendant’s confession. It is well settled that evidence of other crimes is admissible to
       establish the accuracy and reliability of a defendant’s confession. Cruz, 162 Ill. 2d at 352.
       When a suspect tells the police things that only the actual offender could have known, or he
       admits to things about which the police were previously unaware, these factors corroborate
       a confession. People v. Williams, 285 Ill. App. 3d 394, 396-97 (1996). In the instant case, it
       is undisputed that prior to defendant’s confession, the police had developed no leads for
       Erzka’s shooting. The fact that the police did not know who was responsible for that shooting
       until defendant supplied that information lends substantial credibility to the confession.
¶ 28       It is true that the trial court ruled that it would consider allowing the State to present
       other-crimes evidence if defendant challenged his confession. However, since the trier of fact
       must determine the weight and reliability of a defendant’s confession regardless of whether
       he challenges its reliability, we hold that the State should be entitled to establish its accuracy
       and reliability during its case-in-chief. Illinois Pattern Jury Instructions, Criminal, No. 3.06-
       3.07 (4th ed. 2000); Williams, 285 Ill. App. 3d at 400; Cruz, 162 Ill. 2d at 352.
¶ 29       We do not consider the State’s arguments regarding other bases to allow the evidence of
       the shooting of Erzka as the previously discussed bases are more than sufficient. We do
       address two other concerns expressed by defendant and the trial court.
¶ 30       As previously explained, “[t]he trial court should prevent a ‘mini-trial’ of a collateral
       offense.” Boand, 362 Ill. App. 3d at 125. The State made a proffer before the trial court that,
       in addition to defendant’s confession, the evidence the State wishes to present would consist
       only of Erzka’s testimony (1) that she heard gunshots and was shot while standing at a
       particular location at a particular time, and (2) that she is unable to identify the perpetrator.
       The State should be held to this limited evidence at trial, thus avoiding a “mini-trial.”
¶ 31       While the trial court explicitly found that the probative value of other-crimes evidence
       was substantially outweighed by its prejudicial effect as to the State’s proffered basis of
       being part of a “continuing narrative,” we address the issue of unfair prejudice as applying
       to all bases the State argues.
¶ 32       On appeal, defendant cites three cases in support of his argument that the probative value
       of the evidence of the earlier shooting is substantially outweighed by its possible prejudice.
       In People v. Nunley, 271 Ill. App. 3d 427 (1995), the defendant was charged with the March
       6, 1988 armed robbery and murder of Paul Ray, Jr. The circuit court denied the defendant’s
       pretrial motions in limine to bar the State from putting into evidence the fact that, on July 11,
       1989, defendant stabbed his own mother and killed her dog. This court reversed and
       remanded the matter for a new trial, holding that although some evidence concerning the


                                                  -9-
       aggravated battery of defendant’s mother was admissible to establish the voluntariness of the
       defendant’s confession to murdering Ray, the State put in excessive detail in a repetitive
       manner, subjecting the defendant to a mini-trial over the attack on his mother and the killing
       of her dog. Nunley, 271 Ill. App. 3d at 432. The two attacks in Nunley occurred 16 months
       apart and were completely unrelated to each other. We find Nunley to be completely
       distinguishable and of no aid to defendant’s position.
¶ 33        The defendant also cites People v. Boyd, 366 Ill. App. 3d 84 (2006). In Boyd, the
       defendant was charged with the aggravated criminal sexual assault of L.M. after kidnaping
       her off the street in Hyde Park. The trial court allowed evidence of a different, uncharged,
       sexual assault committed by the defendant 11 days earlier on the far west side of Chicago.
       On appeal, this court held that the evidence of the earlier sexual assault was admissible under
       the modus operandi exception, even though this basis was not argued by the State at trial. Id.
       at 93. The defendant also argued that the trial court failed to weigh the probative value of the
       evidence of the earlier assault against its potential for prejudice. This court agreed, but held:
                “Given the striking similarities between the charged and uncharged offenses and the
            short period of time between the two offenses, it is clear the probative value of the
            evidence to prove propensity (or intent) was strong. We do not see how the risk of unfair
            prejudice could be weighty enough to substantially outweigh that probative value. For
            that reason, we find the trial court’s failure to conduct the balancing test was harmless
            error.” Boyd, 366 Ill. App. 3d at 95.
       As did the court in Boyd, we find that the probative value of the evidence of the earlier
       shooting substantially outweighs its risk to cause unfair prejudice.
¶ 34        Finally, defendant cites to our supreme court’s holding in People v. Ward, 2011 IL
       108690. In Ward, the court considered the applicability of section 115-7.3(c) of the Code of
       Criminal Procedure of 1963 (725 ILCS 5/115-7.3(c) (West 2006)), which permits the State
       to introduce evidence in a criminal sexual assault case that the defendant also committed
       another criminal sexual assault for any purpose, including to show the defendant’s propensity
       to commit criminal sexual assaults. This statute is not applicable in any manner to the instant
       murder case.
¶ 35        Evidence that is relevant and otherwise admissible should not be excluded because it may
       also tend to prejudice the accused. People v. Patterson, 154 Ill. 2d 414, 458 (1992). Rather,
       trial courts should only exclude such evidence–including evidence of other crimes–if its
       prejudicial effect substantially outweighs its probative value. People v. Illgen, 145 Ill. 2d
       353, 365 (1991). Evidence has been defined as being unduly or unfairly prejudicial when it
       has “an undue tendency to suggest decision on an improper basis, commonly an emotional
       one, such as sympathy, hatred, contempt, or horror.” People v. Edgeston, 157 Ill. 2d 201, 237
       (1993). “The danger of unfair prejudice speaks to the capacity of some concededly relevant
       evidence to lure the fact finder into declaring guilt on a ground different from proof specific
       to the offense charged.” People v. Lima, 328 Ill. App. 3d 84, 97 (2002).
¶ 36        The proffered other-crimes evidence in this case is not unfairly prejudicial as it does not
       tend to allow a jury to decide the defendant’s guilt based on emotion, hatred, contempt,
       horror or any ground other than the proof offered relating to the murder of Shantiel.


                                                 -10-
       Consequently, we hold that the trial court abused its discretion when it found that the
       probative value of the proffered evidence was substantially outweighed by its prejudicial
       effect.
¶ 37       For the above reasons, we reverse the circuit court’s judgment denying the State’s motion
       to allow evidence of other crimes. We remand this matter with directions to permit the
       introduction of the evidence at the defendant’s trial.

¶ 38       Reversed and remanded with directions.

¶ 39       JUSTICE CUNNINGHAM, dissenting.
¶ 40       I respectfully dissent from the judgment of the majority. In my view, the trial court’s
       ruling was correct. Since the majority agrees that the standard of review is abuse of
       discretion, the majority’s ruling disregards the well-established principle upon which our
       analysis and ruling must be based. It cannot be credibly held that the trial court’s ruling
       barring the evidence of another crime, was so arbitrary, fanciful and unreasonable that no
       reasonable person would ever make such a ruling. People v. Caffey, 205 Ill. 2d 52, 89 (2001).
       On the contrary, the trial court exercised its discretion reasonably within the parameters of
       the facts, circumstances and established law. The holding of the majority has in effect
       removed the trial court’s discretion on the basis of the State’s very weak arguments. The trial
       court followed settled law regarding the introduction of evidence of other crimes. It is safe
       to say that the trial court was in the best position to view the evidence, the parties and all of
       the attendant facts and circumstances. Exercising its discretion regarding the admissibility
       of evidence is one of the main functions of a trial court. The majority’s analysis and its
       holding that the evidence is admissible allows the State to buttress its case with evidence
       which I believe the trial court correctly found inadmissible. The majority’s reversal also gives
       the State the opportunity to conduct a mini-trial within the trial, in contravention of well
       established law.
¶ 41       The abuse of discretion standard “is the most deferential standard of review–next to no
       review at all.” In re D.T., 212 Ill. 2d 347, 356 (2004). An abuse of discretion only occurs
       where no reasonable person would agree with the trial court’s decision. Benjamin v.
       McKinnon, 379 Ill. App. 3d 1013, 1022 (2008). Under the facts of this case, it is a disregard
       of existing law to characterize the trial court’s denial of the State’s motion as an abuse of
       discretion. There is hardly anything more solidly within the discretion of a trial judge than
       the determination of what evidence is admissible. The State’s argument that evidence of
       Erzka’s shooting was admissible under the continuing-narrative exception and also within
       the criteria of other-crimes evidence is creative but without merit.
¶ 42       In the case at bar, the defendant has confessed to the crime for which he is being tried.
       Further, the trial court made it clear that although it denied the State’s motion to introduce
       evidence of Erzka’s shooting, if the defense attempted to undermine the defendant’s
       confession in any way, regarding Shantiel’s shooting, the evidence in question would be
       allowed. In other words, the trial court followed the law and even put a substantial safeguard
       in place to ensure that there was a level playing field. The trial court correctly exercised its

                                                 -11-
       discretion to keep the State from indirectly doing that which it cannot do directly.
       Specifically, the trial court’s ruling is designed to keep the State from using inadmissible
       evidence to convict the defendant. Evidence of other crimes may be admissible if it is
       relevant for any purpose other than to show a defendant’s propensity to commit crime.
       People v. Donoho, 204 Ill. 2d 159, 170 (2003). A careful analysis of the facts of this case
       shows no other legitimate reason for the introduction of Erzka’s shooting.
¶ 43        While the State raised several bases on which to support its motion to introduce evidence
       of Erzka’s shooting, the thrust of its argument centered upon the continuing-narrative
       exception. Evidence of other crimes is admissible if it is “part of a continuing narrative of
       the event giving rise to the offense [citation], is intertwined with the event charged [citation],
       or explains an aspect of the crime charged that would otherwise be implausible.” People v.
       Outlaw, 388 Ill. App. 3d 1072, 1086-87 (2009). Evidence of other crimes may be admissible
       where it “sets the stage” for the charged offense and explains circumstances about the
       charged offense that might otherwise appear improbable. People v. McFarland, 259 Ill. App.
       3d 479, 481 (1994). However, “other-crimes evidence may not be admitted under the
       continuing-narrative exception, even when the crimes occur in close proximity, if the crimes
       are distinct and ‘undertaken for different reasons at a different place at a separate time.’
       [Citation.]” People v. Adkins, 239 Ill. 2d 1, 33 (2010).
¶ 44        The State argues that Erzka’s shooting is inextricably intertwined with Shantiel’s
       shooting. Thus, evidence of Erzka’s shooting should be admitted. The State claims that
       without evidence of Erzka’s shooting, the trier of fact will lack an understanding of what led
       to Shantiel’s shooting and will be deprived of crucial evidence that would affect its
       judgment. The State also claims that it will be unable to explain the underlying circumstances
       of the crime charged without the evidence in question. The trial court disagreed, as do I.
¶ 45        The underlying premise for the continuing-narrative exception is that the exception
       permits the trier of fact to understand the salient aspects of the crime which would otherwise
       be inexplicable and confusing. However, as the defendant points out, the evidence, even if
       admitted on this basis, must still fulfill the purpose for which it is being admitted.
¶ 46        In the case at bar, the State’s purported reasons for seeking to introduce evidence of
       Erzka’s shooting do not ring true. Even the briefest scrutiny of the facts makes it clear that
       even without the evidence in question, the confession of the defendant as well as the
       testimony of other State witnesses provides the purported link which the State claims is
       necessary to avoid confusing the jury. Further, as the trial court pointed out, the only
       commonality between the two shootings was the search for Mario. I agree with the trial court
       that Ezrka’s shooting was not part of the continuing narrative with Shantiel’s shooting. Each
       crime was based on something different. In Erzka’s shooting, the defendant and his cohorts
       claimed to be returning fire after being fired upon. In Shantiel’s shooting, the defendant and
       his cohorts believed that they were shooting at Mario. On the other hand, by introducing
       evidence of Erzka’s shooting, the State is setting the stage for a mini-trial. This is an
       infringement of the defendant’s rights. See People v. Boyd, 366 Ill. App. 3d 84, 94 (2006).
       Further, this is particularly important because there is a dispute regarding the circumstances
       of Erzka’s shooting. Introduction of Erzka’s shooting invites the jury to engage in a “mini-
       trial” as to the facts and circumstances of the shooting. Since the defendant is not on trial in

                                                 -12-
       the instant case for Erzka’s shooting, this is highly prejudicial. It is not the crime for which
       this jury is sitting in judgment, yet it is tacitly being invited to consider it. The defendant
       confessed to the crime charged in the instant case. Further, as discussed, the trial court made
       its exclusion of the evidence contingent upon the defendant maintaining consistency with his
       confession, yet the State remains determined to introduce evidence of Erzka’s shooting. This
       leads to the question, What is the questionable evidence really being used to prove? The
       State argues that evidence of Erzka’s shooting should be admissible as other-crimes evidence
       even outside the continuing-narrative exception.
¶ 47        “[E]vidence of other crimes is admissible if it is relevant for any purpose other than to
       show the defendant’s propensity to commit crimes.” People v. Wilson, 214 Ill. 2d 127, 135
       (2005). These purposes include motive, intent, identity, modus operandi, or absence of
       mistake. Id. at 135-36. Evidence may also be admissible to establish the accuracy and
       reliability of a defendant’s confession. People v. Cruz, 162 Ill. 2d 314, 352 (1994). However,
       evidence of other crimes is only admissible if its probative value outweighs the risk of unfair
       prejudice. People v. Boand, 362 Ill. App. 3d 106, 125 (2005). Even if other-crimes evidence
       is relevant, it must not become the focal point of the trial. Id. “The trial court should prevent
       a ‘mini-trial’ of a collateral offense.” Id. (citing People v. Nunley, 271 Ill. App. 3d 427, 432
       (1995)). The determination of whether evidence of other crimes is relevant to a material issue
       and whether its probative value outweighs its prejudicial effect is within the sound discretion
       of the trial court. Boand, 362 Ill. App. 3d at 125, 838 N.E.2d at 387. Thus, I believe that the
       State’s arguments are meritless for several reasons. Included among those reasons is the fact
       that the defendant’s confession provides the “back story” for which the State claims it needs
       the otherwise inadmissible evidence. The defendant has not taken any position that would
       be bolstered by the absence of the inadmissible evidence. If one accepts the defendant’s
       confession at face value, then there is nothing inexplicable about the circumstances of the
       instant crime such that a jury would be confused. Further, the trial court ruled that evidence
       of the enmity among the defendant’s cohorts, Garrett and Mario would also be allowed. This
       would also clearly give the jury the “back story” necessary to place the crime in the proper
       context and debunks the State’s argument for admissibility.
¶ 48        In addition to rejecting the State’s argument that the two shootings were part of a
       continuing narrative of events, the court rejected the argument that Shantiel’s shooting could
       not be understood without evidence of Erzka’s shooting. I find the trial court’s reasoning and
       holding to be clear and accurate based on well established legal principles. Further, the trial
       court found that the evidence was highly prejudicial to the defendant without any real
       probative value. The trial court’s finding that the probative value of Erzka’s shooting for the
       purpose of corroboration of the defendant’s confession regarding Shantiel’s shooting is
       outweighed by its prejudicial effect, is not an abuse of discretion. Corroboration of this one
       aspect of the defendant’s confession does not defeat the trial court’s assessment and exercise
       of its discretion. The court found that the State’s use of the questionable evidence would in
       fact present a picture of a “crime spree” to the jury. This would have the effect of suggesting
       to the jury that if the defendant was on a shooting spree, he is a bad person. Bad people
       should be convicted. This is precisely the type of over persuasion that the rule is designed
       to prevent. This would be highly prejudicial to the defendant.

                                                 -13-
¶ 49        In my view, the cases relied upon by the State and accepted by the majority in its analysis
       do not support the State’s arguments or the majority’s holding under these facts. Careful
       analysis of each of the cases when measured against the facts of this case quickly illuminates
       their inapplicability and gives the impression that the majority has simply substituted its
       judgment for that of the trial court. This is impermissible. This is a textbook case of a trial
       court’s exercise of its discretion.
¶ 50        The trial court went to some length to analyze the facts that would support the State’s
       motion. Despite the State’s contentions, the trial court did not base its ruling on whether the
       State already had enough evidence to secure a conviction. Rather, the crux of the trial court’s
       ruling was that the prejudicial effect of the evidence of Erzka’s shooting greatly outweighed
       its probative value. The trial court’s ruling was clearly a discretionary ruling. When weighed
       against the facts and circumstances of this case, settled law and the standard of review, it is
       difficult to understand how the majority concludes that the trial court’s ruling is an abuse of
       discretion.
¶ 51        For the reasons discussed, I would affirm the trial court’s denial of the State’s motion in
       limine and bar the State from introducing evidence of the prior, unrelated shooting.




                                                -14-